This suit was instituted in the district court of Grayson county in July, 1922, by E. W. Neagle and wife, the appellants against the Kaw Paving Company and W. B. Craig, sheriff of Grayson county, to restrain the sale of certain real estate set out and described in the petition. The property referred to had been levied upon and advertised for sale by Craig as sheriff, by virtue of an order of sale issued out of the district court of Grayson county, upon a judgment in cause No. 27665, styled the Kaw Paying Company v. E. W. Neagle et al. The amount of the order of sale was for $42.40, which was the unpaid costs incurred in that case. The grounds upon which the injunction was sought was that the former judgment had been fully satisfied. The evidence showed that the principal debt for which the judgment was rendered had been paid, but that the costs which had been adjudged against the appellant had not been paid.
The court therefore properly refused to grant the injunction, and the judgment will be affirmed.